Opinion by
Orlady, J.,
The only question in this case is, what was the legal settlement of William Swauger at the time he became a public charge and when the order of removal from Young township to Blacklick township was issued on December 29, 1899.
The transfer of real property from a township to a borough by annexation proceedings is regulated by statute and must be strictly followed. The attempt to annex the lot of ground, at the time admittedly in Blacklick township, into the borough of Jacksonville, was void, in that the proceeding was not in conformity with any act of assembly. There was no petition for the annexation of any territory; no - ordinance was passed, as is required by law, and hence could not be recorded in any borough ordinance book with the certificate of the secretary; it was not advertised, and there was no plan or plot of the lot submitted or filed. This irregular proceeding did not affect the legal settlement of Swauger, who resided upon the land. This remained as theretofore: Lewis Township v. Turbut Township, 15 Pa. 145; Act of June 13, 1836, secs. 12, 45.
*634It is not material to consider tbe effect of the borough’s subsequent ratification of the void ordinance. The payment of taxes was assented to by the owner, and the township authorities did not assert their right to them. The whole proceeding being void in law, no subsequent action of the borough could change the legal status of Swauger’s settlement. Blacldick township was the place of his last legal settlement and that township is liable.
The judgment is affirmed.